United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 30, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10285
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WILLIAM JAMES POGUE,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 5:94-CR-66-ALL-C-1
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     William James Pogue appeals from the revocation of a term of

supervised release.    He contends that the district court

committed plain error by relying on hearsay testimony to find

that he violated a condition of supervised release by the

unauthorized use of a motor vehicle.    Pogue fails to make the

requisite showing of plain error.    See United States v.

Alaniz-Alaniz, 38 F.3d 788, 791 (5th Cir. 1994) (applying plain

error analysis where defendant failed to object to hearsay


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-12085
                                 -2-

evidence).    Assuming without deciding that the district court

erred by relying on hearsay testimony, the district court

nonetheless could have imposed the same sentence based on

violations that Pogue admitted.    Pogue’s claim therefore fails

because he has failed to show that the district court “would

have” imposed a lesser sentence but for the admission of hearsay

testimony.    See United States v. Wheeler, 322 F.3d 823, 828 (5th

Cir. 2003).

     Pogue also contends that the district court committed plain

error by failing to apply the principles of Apprendi v. New

Jersey, 530 U.S. 466 (2000), and United States v. Booker, 125

S. Ct. 738 (2005), to the Government’s burden of proof at the

supervised-release revocation hearing.     Even after Booker, the

facts necessary for revocation of supervised release need not be

found “beyond a reasonable doubt,” and the principles of Apprendi

as expanded by Booker do not apply to revocations of supervised

release.   See United States v. Hinson, __ F.3d __, No. 04-10995,

2005 WL 2687081, *2-*3 (5th Cir. Oct 21, 2005).

     The judgment of the district court is AFFIRMED.